DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-14, 16, 18-24, 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “the first chill down separator positioned downstream of the cold box” which is considered to be new matter.  The first chill down separator is not downstream or upstream of the cold box as can be seen in the figure and as described in applicant’s specification.  At most the first chill down separator is midstream as streams are fed to it from the cold box and from it to the cold box, as such it cannot be considered downstream and applicant does not have support for such a limitation.

Claim 1 recites “the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be new matter.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange.


Claim 14 recites “transferring heat from the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be new matter.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange.

Claim 24 recites “the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be new matter.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange.


Claims 4-5, 7-13, 16, 18-23, 27-30 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-14, 16, 18-24, 27-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “vapor from one or more one or more feed gas dehydrators of the natural gas liquid recovery system” and then “the one or more feed gas dehydrators positioned downstream of the first chill down separator” which results in the claims being indefinite.  It is unclear if this requires the presence of the feed gas dehydrators, are required components of the invention or only the streams from said columns.  For the purpose of examination, it is interpreted that the components which produce the streams and the streams themselves are required parts of the apparatus.

Claim 1 recites “the first chill down separator positioned downstream of the cold box” which is considered to be indefinite.  The first chill down separator is not downstream or upstream of the cold box as can be seen in the figure and as described in applicant’s specification.  At most the first chill down separator is midstream as streams are fed to it from the cold box and from it to the cold box, as such for the purpose of examination, this limitation is consider to be that the first chill down separator receives from and sends streams to the cold box.

Claim 1 recites “the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be indefinite.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange and as such this limitation is considered to be that there is indirect heat exchange between the streams.




Claim 14 recites “transferring heat from the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be indefinite.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange and as such this limitation is considered to be that there is indirect heat exchange between the streams.


Claim 24 recites “one or more feed gas dehydrators”, “a chill down separator”, “another chill down separator”, “a de-methanizer column” “a de-methanizer reboiler feed” which results in the claims being indefinite.  It is unclear if this requires the presence of the feed gas dehydrators, the chill down separator, the another chill down separator, the de-methanizer column or the de-methanizer reboiler are required components of the invention or only the streams from said columns.  For the purpose of examination, it is interpreted that the components which produce the streams and the streams themselves are required parts of the apparatus.

Claim 24 recites “the cold box is configured to transfer heat form the dehydrated first chill down vapor directly to each of the plural of cold process streams” which is considered to be indefinite.  Direct heat transfer requires physical interaction of two streams and would not be done via a heat exchanger as described by applicant’s specification which would be considered to be indirect heat exchange and as such this limitation is considered to be that there is indirect heat exchange between the streams.


Claims 4-5, 7-13, 16, 18-23, 27-30 are rejected as being dependent upon a rejected claim.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 5, 7-10, 12-14, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-20 of co-pending Application No, 16/135797 in further view of Paradowski (US PG Pub 20040237581), hereinafter referred to as Paradowski. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims encompass the entirety of the pending claims.
Claims 1, 12-14 are all rejected in view of claims 1-5, 8-19 of the co-pending claims except for the presence of the limitations “a de-methanizer bottoms from the de-methanizer column” being included among the cold process streams.

Paradowski teaches that the bottom streams (66) of natural gas liquids from the distillation column (which would be equivalent to the demethanizer) is heated in the heat exchanger against the streams being cooled (paragraph 53).

Therefore it would have been obvious in the co-pending claims to have provided the de-methanizer column bottoms as one of the cold process streams based on the teaching of Paradowski so that the energy from the demethanizer bottoms stream can be recovered in the heat exchanger of the cold box which would reduce the amount of energy required from external cooling.

The rejections below are all based on the modification to the co-pending claims based on Paradowski.

Claims 2 and 17 are rejected in view of claims 2 and 12 of the co-pending claims.

Claims 7 and 21 are both rejected in view of claims 8 and 18 of the co-pending claims.
Claims 8 and 22 are both rejected in view of claims 9 and 19 of the co-pending claims.
Claims 10 and 23 are rejected in view of claims 5 and 15 of the co-pending claims.
Claim 24 is rejected in view of claim 20 of the co-pending claims.

Claims 1, 5, 7-10, 14, 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No, 16/135826 and further in view of Paradowski. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims encompass the entirety of the pending claims.
Claims 1, 14, 19 are all rejected in view of claims 1-5, 8-20 of the co-pending claims of the co-pending claims except for the presence of the limitations “a de-methanizer bottoms from the de-methanizer column” being included among the cold process streams.

Paradowski teaches that the bottom streams (66) of natural gas liquids from the distillation column (which would be equivalent to the demethanizer) is heated in the heat exchanger against the streams being cooled (paragraph 53).

Therefore it would have been obvious in the co-pending claims to have provided the de-methanizer column bottoms as one of the cold process streams based on the teaching of Paradowski so that the energy from the demethanizer bottoms stream can be recovered in the heat exchanger of the cold box which would reduce the amount of energy required from external cooling.


The rejections below are all based on the modification to the co-pending claims based on Paradowski.
Claims 5 and 20 are both rejected in view of claims 4 and 14 of the co-pending claims.
Claims 7 and 21 are both rejected in view of claims 8 and 18 of the co-pending claims.

Claims 10 and 23 are rejected in view of claims 5 and 15 of the co-pending claims.
Claim 24 is rejected in view of claim 20-21 of the co-pending claims of the co-pending claims except for the presence of the limitations “a de-methanizer bottoms from the de-methanizer column” being included among the cold process streams.

Paradowski teaches that the bottom streams (66) of natural gas liquids from the distillation column (which would be equivalent to the demethanizer) is heated in the heat exchanger against the streams being cooled (paragraph 53).

Therefore it would have been obvious in the co-pending claims to have provided the de-methanizer column bottoms as one of the cold process streams based on the teaching of Paradowski so that the energy from the demethanizer bottoms stream can be recovered in the heat exchanger of the cold box which would reduce the amount of energy required from external cooling.

Claim 27 is rejected in view of claim 21 of the co-pending claims.

Claims 1, 5, 7-10, 12, 14 19-24, 27-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-11, 13-19 of co-pending Application No, 16/135865. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims encompass the entirety of the pending claims.
Claims 1, 12, 14 are all rejected in view of claims 1, 4-5, 8-11, 13-19 of the co-pending claims except for the presence of the limitations “a de-methanizer bottoms from the de-methanizer column” being included among the cold process streams.

Paradowski teaches that the bottom streams (66) of natural gas liquids from the distillation column (which would be equivalent to the demethanizer) is heated in the heat exchanger against the streams being cooled (paragraph 53).

Therefore it would have been obvious in the co-pending claims to have provided the de-methanizer column bottoms as one of the cold process streams based on the teaching of Paradowski so that the energy from the demethanizer bottoms stream can be recovered in the heat exchanger of the cold box which would reduce the amount of energy required from external cooling.


The rejections below are all based on the modification to the co-pending claims based on Paradowski.


Claims 20 is both rejected in view of claims 4 and 14 of the co-pending claims.
Claim 6 is rejected in view of claims 7 and 18 of the co-pending claims.
Claim 21 is rejected in view of claims 8 and 18 of the co-pending claims.
Claims 8 and 22 are both rejected in view of claims 9 and 19 of the co-pending claims.
Claims 10 and 23 are rejected in view of claims 5 and 15 of the co-pending claims.
Claims 24 and 27-28 are rejected in view of claim 20-21 of the co-pending claims of the co-pending claims except for the presence of the limitations “a de-methanizer bottoms from the de-methanizer column” being included among the cold process streams.

Paradowski teaches that the bottom streams (66) of natural gas liquids from the distillation column (which would be equivalent to the demethanizer) is heated in the heat exchanger against the streams being cooled (paragraph 53).

Therefore it would have been obvious in the co-pending claims to have provided the de-methanizer column bottoms as one of the cold process streams based on the teaching of Paradowski so that the energy from the demethanizer bottoms stream can be recovered in the heat exchanger of the cold box which would reduce the amount of energy required from external cooling.

Claims 29 is rejected in view of claim 21 of the co-pending claims as modified above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 12-14, 19-19, 24, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote et al. (US PG Pub 20170010043), hereinafter referred to as Ducote and further in view of Paradowski (US 20040237581) and Pitman et al. (US PG Pub 20080190136), hereinafter referred to as Pitman and Gaumer et al. (US Patent No. 3593535), hereinafter referred to as Gaumer and Crowell et al. (US PG Pub 20080264081), hereinafter referred to as Crowell.

With respect to claim 1, Ducote (Figures 5, 7) teaches a natural gas liquid recovery system comprising (paragraph 59):
a cold box comprising a plate-fin heat exchanger comprising a plurality of compartments, the cold box configured to transfer heat from a plurality of hot process streams in the natural gas liquid recovery system to a plurality of cold process streams in the natural gas liquid recovery system (heat exchanger 
a refrigeration system configured to receive heat through the cold box (figure 5 is the refrigerant system which is thus heated in the heat exchanger, paragraph 35), the refrigeration system comprising a primary refrigerant loop in fluid communication with the cold box (primary MR stream as seen in Figures 5 and 7, circulates in a loop through the system), the primary refrigerant loop comprising:  
a primary refrigerant loop in fluid communication with the cold box, the primary refrigerant loop comprising a primary refrigerant comprising a first mixture of hydrocarbons (the loop shown in Figure 5, paragraph 35 which is an mixture of C1-C5 hydrocarbons, paragraph 60),
a feed gas comprising a mixture of hydrocarbons (natural gas stream feed stream 5, paragraph 58 would be a mixture of hydrocarbons).


Ducote does not teach a first chill down separator, a second chill down separator, third chill down separator wherein the plurality of hot process streams comprise a feed gas, a dehydrated first chill down vapor from one or more fed gas dehydrators of the natural gas liquid recovery system; and a chill down vapor from the second chill down separator of the natural gas liquid recovery system, and the plurality of cold process streams comprising: a high pressure residue gas from another chill down separator of the natural gas liquid recovery system; a de-methanizer bottoms from the de-methanizer column, each of the first chill down separator, the second chill down separator, and the third chill down separator are in fluid communication with the cold box, the first chill down separator positioned downstream of the cold box and configured to separator the feed gas into a liquid phase and a refined gas phase.

  Ducote does teach that the heat exchanger may be configured to perform other gas processing or feed gas treatment options and the processing may require the gas stream to exit and reenter the heat exchanger one or more times and may include for example natural gas liquid recovery (Paragraph 59).



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Ducote including the associated separators, valves, and the distillation column where the incoming streams are cooled by both a refrigeration system (which is also shown in Paradowski) and against the outgoing stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby Ducote does not teach specifically how the natural gas liquids system operates; however using that of Paradowski would have been obvious as it is a known way of utilizing a heat exchanger such as that in Ducote which simultaneously uses both internal and external refrigeration and would allow for the production of the required streams in a natural gas recovery system such as Ducote which produces both a purified natural gas and natural gas liquids.  This also shows all the streams as claimed that are cooled and heated to be obvious in such a modification.

Ducote as modified does not teach a de-methanizer reboiler feed from the de-methanizer column.

Pitman teaches that the side reboiler stream (41 is heated directly in the heat exchanger and passed back to the column paragraph 21).



Ducote as modified does not teach the one or more feed gas dehydrators configured to remove water form the refined gas phase to produce the dehydrated first chill down vapor, and the cold box is configured to transfer heat from the dehydrated first chill down vapor directly to each of the plurality of cold process streams. 

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the gas produced in separation can be passed through a drier (40, Column 1, line 60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided one of the separated streams (such as stream 53 in Paradowski as modifying Ducote) of Ducote as modified to a drier so that any remaining water was removed prior to further cooling and condensing of the natural gas stream.    This stream of Ducote would be the same one as modified by Paradowski which is downstream of the first chill down separator and is sent back into the cold box (heat exchanger) for heat exchange with the process streams, which would result in transfer with all of the cold process streams ultimately in the heat exchanger.

Ducote does not teach the cold box comprises a plurality of compartments that segment the plate fin heat exchanger into a plurality of sections.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the plate fin heat exchanger of Ducote as modified to have been divide into at least two sections (chambers) with a dividing wall since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing separate sections for the heat exchanger would allow for better thermal control over the heat exchanger by providing an additional control factor to the heat exchanger design.


With respect to claim 4, Ducote as modified teaches comprising a de-methanizer column in fluid communication with the cold box and configured to receive at least one hydrocarbon stream and separate the at least one hydrocarbon stream into a vapor stream comprising a sales gas comprising predominantly of methane and a liquid stream comprising a natural gas liquid comprising predominantly of hydrocarbons heavier than methane (the column 64 is a demethanizer which receives multiple hydrocarbon streams in Paradowski which produces overhead 65 which can be considered a sales gas stream and a bottom liquid comprising heavier hydrocarbons than methane, paragraph 53).

With respect to claim 8, Ducote as modified does not teach further comprising a liquid dehydrator positioned downstream of the chill down train, the liquid dehydrator configured to remove water from the liquid phase.

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the liquid produced in separation can be passed through a drier (134, Column 3, line 34).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided bottoms liquid stream of Ducote as modified to a drier so 


With respect to claim 12, Ducote teaches the refrigeration system comprise a refrigerant separator configured to separate the primary referent into a primary refrigerant liquid and a primary refrigerant vapor, the primary refrigerant liquid and the primary refrigerant vapor provided to the cold box (separator 900, paragraph 62 which produces overhead gas and bottom liquid 975/955, paragraphs 106/120 which are provided to 100).

With respect to claim 13, Ducote teaches wherein the refrigeration system comprise a compressor configured to receive and increase pressure of the fluids from the cold box (701, paragraph 93).

With respect to claim 14, Ducote teaches method for recovering natural gas liquid from a feed gas (Figures 5, 7, paragraph 59), the method comprising:
transferring heat from a plurality of hot process streams fluids to a plurality of cold process streams through a cold box, the cold box comprising a plate-fin heat exchanger comprising a plurality of compartments (heat exchanger 100 which is plate and fin, paragraph 58, wherein each stream passage would be a compartment and there are multiple fluids cooled and heated);
transferring heat to a refrigeration system through the cold box (figure 5 is the refrigerant system which is thus heated in the heat exchanger, paragraph 35), the refrigeration system comprising a primary refrigerant loop in fluid communication with the cold box, the primary refrigerant loop comprising a primary refrigerant comprising a first mixture of hydrocarbons (the loop shown in Figure 5, paragraph 35 which is an mixture of C1-C5 hydrocarbons, paragraph 60), a feed gas comprising a mixture of hydrocarbons (natural gas stream feed stream 5, paragraph 58 would be a mixture of hydrocarbons).




Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a feed gas stream (45 can be considered a feed gas stream and is cooled in the heat exchanger, paragraphs 41-42), a first overhead vapor from a separator (50, paragraph 46, which can be considered a chill down vapor from a chill down separator 46, which ) which are all cooled against an overhead stream from a de-methanizer column (65  from 64 which is a recycled gas stream and can be seen to be heated as it is a recycled stream), and a demethanizer bottoms (66, paragraph 53) and another overhead vapor from a separator (59/60, paragraph 51).  Thus there are at least three separators (51, 52, 55), and the streams from each separator heat exchanges with the streams in the heat exchanger and the first separator produced as seen in the figure a liquid and a refined gas phase.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Ducote including the associated separators, valves, and the distillation column where the incoming streams are cooled by both a refrigeration system (which is also shown in Paradowski) and against the outgoing stream since it has been shown that combining prior art 

Ducote as modified does not teach a de-methanizer reboiler feed from the de-methanizer column.

Pitman teaches that the side reboiler stream (41 is heated directly in the heat exchanger and passed back to the column paragraph 21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Ducote as modified to have heated the demethanizer reboiler liquid directly in the main heat exchanger (as opposed to in a separate heat exchanger as in Paradowski) along with the other process streams since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the reboiler stream to the main heat exchanger as opposed to a separate heat exchange would reduce the number of overall heat exchanger for the system and allow for any cooling from the reboiler stream not needed by the feed stream to be utilized by other streams in their respective cooling.

Ducote as modified does not teach removing water from the refined gas phase using the one or more feed gas dehydrators to produce the dehydrated first chill down vapor, wherein transferring heat from the plurality of hot process streams to the plurality of cold process streams through the cold box comprises transferring heat from the dehydrated first chill down vapor direly to each of the plurality of cold process streams.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided one of the separated streams (such as streams 50 or 53 in Paradowski as modifying Ducote) of Ducote as modified to a drier so that any remaining water was removed prior to further cooling and condensing of the natural gas stream.   his stream of Ducote would be the same one as modified by Paradowski which is downstream of the first chill down separator and is sent back into the cold box (heat exchanger) for heat exchange with the process streams, which would result in transfer with all of the cold process streams ultimately in the heat exchanger.

Ducote as modified does not teach the cold box comprising a plurality of compartments that segment the plate-fin heat exchanger into a plurality of sections, wherein transferring heat from the plurality of hot process streams to the plurality of cold process streams through the cold box comprises transferring heat from one or more of the plurality of hot process streams to one or more of the plurality of cold process streams through each compartment of the cold box.

Crowell (Figure 2) teaches that a heat exchanger (46) can be divided into multiple chambers (52) separated by dividing walls (54) (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the plate fin heat exchanger of Ducote as modified to have been divide into at least two sections (chambers) with a dividing wall since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing separate sections for the heat exchanger would allow for better thermal control over the heat exchanger by providing an additional control factor to the heat exchanger design.  By splitting the heat exchanger in half, each compartment would have heat transfer between multiple of the plurality of hot and cold process streams.



With respect to claim 18, Ducote as modified teaches condensing at least a portion of the feed gas in at least one compartment of the cold box (upstream of the first chill down separator as modified part of the feed gas would be condensed as it has to be condensed before it can be separated).

With respect to claim 19, Ducote as modified teaches  receiving at least one hydrocarbon stream in a de-methanizer column in fluid communication with the cold box; and separating the at least one hydrocarbon stream into a vapor stream comprising a sales gas comprising predominantly of methane and a liquid stream comprising a natural gas liquid comprising predominantly of hydrocarbons heavier than methane (the column 64 is a demethanizer which receives multiple hydrocarbon streams in Paradowski which produces overhead 65 which can be considered a sales gas stream and a bottom liquid comprising heavier hydrocarbons than methane, paragraph 53).




With respect to claim 24, Ducote as modified teaches system comprising: a cold box comprising a plurality of compartments (the heat exchanger of Figure 7 as seen annotated below, where each compartment is defined based on just before an exit of a stream shown by the lines below), a plurality of hot process streams, each of the one or more hot process streams flowing through one or more of the plurality of compartments (the hot process stream is 5 of feed natural gas as well as a refrigerant stream, paragraph 5) one or more cold process streams, each of the one or more cold process streams flowing through one or more of the plurality of compartments (can be considered stream 140 and stream 160, paragraph 78) 
one or more refrigerant streams, each of the one or more refrigerant streams flowing through one or more of the plurality of compartments (the streams starting at 955/975),




Ducote does not teach wherein the plurality of hot process streams  flow through one or more of the plurality of compartments comprise a feed gas, a dehydrated first chill down vapor from one or more fed gas dehydrators of the natural gas liquid recovery system; and a chill down vapor from a chill down separator of the natural gas liquid recovery system, and the plurality of cold process streams which flow through a plurality of the compartments comprising: a high pressure residue gas from another chill down separator of the natural gas liquid recovery system; a de-methanizer bottoms from the de-methanizer column.  Ducote does teach that the heat exchanger may be configured to perform other gas processing or feed gas treatment options and the processing may require the gas stream to exit and reenter the heat exchanger one or more times and may include for example natural gas liquid recovery (Paragraph 59).

Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a feed gas stream (45 can be considered a feed gas stream and is cooled in the heat exchanger, paragraphs 41-42), a first overhead vapor from a separator (50, paragraph 46, which can be considered a chill down vapor from a chill down separator) which are all cooled against an overhead stream from a de-methanizer column (65  from 64 which is a recycled gas stream and can be seen to be heated as it is a recycled stream), and a demethanizer bottoms (66, paragraph 53) and another overhead vapor from a separator (59/60, paragraph 51)

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Ducote including the associated separators, valves, and the 

Ducote as modified does not teach a de-methanizer reboiler feed from the de-methanizer column.

Pitman teaches that the side reboiler stream (41 is heated directly in the heat exchanger and passed back to the column paragraph 21).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the system of Ducote as modified to have heated the demethanizer reboiler liquid directly in the main heat exchanger (as opposed to in a separate heat exchanger as in Paradowski) along with the other process streams since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the reboiler stream to the main heat exchanger as opposed to a separate heat exchange would reduce the number of overall heat exchanger for the system and allow for any cooling from the reboiler stream not needed by the feed stream to be utilized by other streams in their respective cooling.

Ducote as modified does not teach the cold box comprising a plurality of compartments that segment the plate-fin heat exchanger into a plurality of sections, each compartment of the cold box is 

Crowell (Figure 2) teaches that a heat exchanger (46) can be divided into multiple chambers (52) separated by dividing walls (54) (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the plate fin heat exchanger of Ducote as modified to have been divide into at least two sections (chambers) with a dividing wall since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing separate sections for the heat exchanger would allow for better thermal control over the heat exchanger by providing an additional control factor to the heat exchanger design.  By splitting the heat exchanger in half, each compartment would have heat transfer between multiple of the plurality of hot and cold process streams.



With respect to claim 28, Ducote teaches wherein the overhead low pressure residue gas is the only stream that flows through all of the compartments (only parts of stream 59 pass through the entirety of the heat exchanger when used in Ducote as modified by Paradowski).

With respect to claim 29, Ducote teaches wherein the one or more refrigerant streams comprise a first refrigerant stream and a second refrigerant stream, wherein the first and second refrigerant streams are different phases from a single mixed refrigerant stream (stream 355 and 455 are both first cold refrigerant streams which are liquid as compared to the single mixed refrigerant stream which can be considered different than the stream 955 which is vapor), wherein each of the first and second refrigerant streams have compositions different from each other and from the single mixed refrigerant stream and wherein each of the first and second refrigerant stream flow through the same or one more plurality of compartments (all of the refrigerant streams would have different compositions as they are formed by 

With respect to claim 30, Ducote as modified does not teach wherein a total number of compartments is 10.

It appears that the device of Ducote as modified would operate equally well with a defined 10 compartments (such compartments can be defined anywhere along the heat exchanger by parsing off parts of said heat exchanger and as such could be considered arbitrary), Further applicant has not disclosed that the amount claimed solves any stated problem or is for nay particular purpose, indicating simply that there are ten compartments (paragraph 113, which appear to be just different defined sections of the heat exchanger).  It would have been obvious to one having ordinary skill in the art at the time the invention as filed to have the number of compartments of Ducote to be 10 because it appears to be an arbitrary design consideration which fails to patentably distinguish over Ducote.




Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Pitman/Gaumer/Crowell and further in view of Hudson et al. (US PG Pub 20150073194), hereinafter referred to as Hudson.

With respect to claim 5, Ducote as modified does not teach wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Hudson to have provided the column of Ducote as modified with a configuration such that the overhead stream produced of gaseous methane is almost pure (well above 89 mol%) methane and the bottoms liquid was almost pure (over 99.5 mol%) hydrocarbons heavier than methane since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a column with a configuration that would separate the natural gas stream into an almost pure methane stream and an almost pure heavier hydrocarbon stream which would reduce the amount of post processing required as well as produce a cleaner burning final natural gas product.

With respect to claim 20, Ducote as modified does not teach wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane.

Hudson teaches that a demethanizer column (17) can be used to produce an overhead natural gas stream which is almost entirely pure methane (39) and a bottoms stream that is over 99.5% hydrocarbons heavier than methane (42, Table 1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Hudson to have provided the column of Ducote as modified with a configuration such that the overhead stream produced of gaseous methane is almost pure (well above 89 mol%) methane and the bottoms liquid was almost pure (over 99.5 mol%) hydrocarbons heavier than methane since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a column with a configuration that would separate the natural gas stream into an .

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Pitman/Gaumer/Crowell and further in view of Brostow et al. (US PG Pub 20130269386), hereinafter referred to as Brostow.


With respect to claim 7, Ducote as modified does not teach wherein the gas dehydrator comprises a molecular sieve.

Brostow teaches that the types of water removals systems known in the art include molecular sieves (paragraph 53).

Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been a molecular sieve since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as a molecular sieve to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.


With respect to claim 9, Ducote as modified does not teach wherein the liquid dehydrator comprises a bed of activated alumina.

Brostow teaches that known water removal systems include and activated alumina (paragraph 53).



Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been activated alumina since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as activated alumina to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.

Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Pitman/Gaumer/Crowell and further view of Zubrin et al. (US PG Pub 20180045460), hereinafter referred to as Zubrin.

With respect to claim 10, Ducote as modified does not teach a feed pump configured to send a hydrocarbon liquid to the de-methanizer column.

Roberts teaches that in order to provide separation in the column that a portion of the separated NGL fraction is pumped (55) back to the column to provide an absorption liquid (Column 8, lines 60-65).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Roberts provided a pump to return some of the natural gas liquids to the column of Ducote as modified to provide an absorption liquid so as to produce the necessary separation in the column.
Ducote as modified does not teach a natural gas liquid pump configured to send natural gas liquid from the demethanizer column; and a storage system configured to hold a portion of natural gas liquid from the de-methanizer column.


Therefore it would have been obvious to a person having ordinary skill in the art to have pumped at least some of the produced NGL streams of Ducote as modified to a collection tank based on the teaching of Zubrin since it has been shown that combining prior art elements to yield predictable results is obvious whereby pumping one of the streams and passing them to collection would allow for high pressure storage of the NGL stream until they are needed for use.  As the stream ultimately originates from the column and is pumped, it can be considered to be pumped from the column.

With respect to claim 23, Ducote as modified does not teach sending a hydrocarbon liquid to the de-methanizer column using a feed pump.

Roberts teaches that in order to provide separation in the column that a portion of the separated NGL fraction is pumped (55) back to the column to provide an absorption liquid (Column 8, lines 60-65).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Roberts provided a pump to return some of the natural gas liquids to the column of Ducote as modified to provide an absorption liquid so as to produce the necessary separation in the column.


Ducote as modified does not teach sending natural gas liquid from the de-methanizer column using a natural gas liquid pump; and storing an amount of natural gas liquid from the de-methanizer column in a storage system

Zubrin teaches that a produced NGL stream can be pumped and sent to a collection tank (paragraph 57).

Therefore it would have been obvious to a person having ordinary skill in the art to have pumped at least some of the produced NGL streams of Ducote as modified to a collection tank based on the teaching of Zubrin since it has been shown that combining prior art elements to yield predictable results is obvious whereby pumping one of the streams and passing them to collection would allow for high pressure storage of the NGL stream until they are needed for use.  As the stream ultimately originates from the column and is pumped, it can be considered to be pumped from the column.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Pitman/Gaumer/Crowell.

With respect to claim 11, Ducote as modified teaches the second mixture comprises one a mole fraction basis of 63% to 77% C2 hydrocarbon, 12% to 18% C3 hydrocarbon, 3% to 11% of C4 hydrocarbon, and 3% to 14% of C5 hydrocarbon.

As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the refrigerant composition can be optimized to achieve a desired composition.  It would have obvious to a person having ordinary skill in the at the time the invention was filed to have the primary refrigerant comprises a mixture on a mole fraction basis of on a mole fraction basis of 63% to 77% C2 hydrocarbon, 12% to 18% C3 hydrocarbon, 3% to 11% of C4 hydrocarbon, and 3% to 14% of C5 hydrocarbon since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that there are a multitude of possible ranges that can be used for the various refrigerant compositions (specification paragraphs 18-21).



As such the composition of the refrigerant is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Ducote, the refrigerant composition can be optimized to achieve a desired composition.  It would have obvious to a person having ordinary skill in the at the time the invention was filed to have the primary refrigerant comprises a mixture on a mole fraction basis of on a mole fraction basis of 63% to 77% C2 hydrocarbon, 12% to 18% C3 hydrocarbon, 3% to 11% of C4 hydrocarbon, and 3% to 14% of C5 hydrocarbon since the general conditions of have been recognized by Ducote it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  Further, applicant places no criticality on the range claimed, indicating that there are a multitude of possible ranges that can be used for the various refrigerant compositions (specification paragraphs 18-21).


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote/Paradowksi/Pitman/Gaumer/Crowell and further in view of Gaumer and Brostow et al. (US PG Pub 20130269386), hereinafter referred to as Brostow.

With respect to claim 21, Ducote as modified does not teach removing water from the refined gas using a gas dehydrator which is a molecular sieve.
 
Gaumer teaches that after cooling, condensing and separating (30/34/36) that the gas produced in separation can be passed through a drier (40, Column 1, line 60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided one of the separated streams (such as stream 

Brostow teaches that the types of water removals systems known in the art include molecular sieves (paragraph 53).

Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been a molecular sieve since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as a molecular sieve to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.

With respect to claim 22, Ducote as modified does not teach removing water from the liquid phase using a liquid dehydrator.

Gaumer teaches that after cooling, condensing and separating (30/34/36) that the liquid produced in separation can be passed through a drier (134, Column 3, line 34).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Gaumer provided bottoms liquid stream of Ducote as modified to a drier so that any remaining water was removed prior to further processing and so that water was not provided into the end products.


Ducote as modified does not teach the liquid dehydrator is a bed of activated alumina. 

Brostow teaches that known water removal systems include and activated alumina (paragraph 53).

Therefore it would have been obvious to a person having ordinary kill in the art at the time the invention was filed to have as taught by Brostow for the drier used by Ducote to have been activated alumina since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known type of drier such as a activated alumina to have provided the necessary dehydration of the natural gas stream as it is and old and well known drying method.



Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 


	Applicant argues page 11 that Ducote, Paradowski, and Pitman do not teach “a cold box comprising a plurality of compartments that segment a plate-fin heat exchanger into a plurality of sections, each compartment of the cold box configured to transfer heat from one or more of a plurality of hot process streams in the natural gas liquid recovery system to one or more of a plurality of cold process streams in the natural gas liquid recovery system” which is considered moot in view of the rejection above where Crowell teaches the obviousness of having multiple sections of a heat exchanger.

	Further, applicant argues that Ducote as modified does not teach “the cold box is configured to transfer heat from the dehydrated first chill down vapor to each of the plurality of cold process streams”.  This is not persuasive.

	Indirectly each heat exchanger stream would ultimately transfer heat to every other heat exchanger stream in the system by having passages which pass across each other transferring heat between passages or downstream after further separation having the streams pass across each other or by transferring heat to a stream which in turn transfers heat to another stream.  All of the streams in the 

	Applicant’s remaining arguments are moot as the rejections of the independent claims is maintained and the arguments are only drawn to how the further prior art of the dependent claim does not teach the alleged deficiencies of the independent claims which can be shown to be obvious in view of the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763